 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN TREVINO, ROMEO PALMA,                        Lead Case No.: 1:18-cv-00120-DAD-BAM
      JUAN C. AVALOS, ALBERTO GIANINI,                  (Trevino)
12    CHRISTOPHER WARD, and LINDA
      QUINTEROS, on behalf of themselves and            Member Case Nos.:
13    all others similarly situated,
                                                            1. 1:18-cv-00121-DAD-BAM (Palma)
14                       Plaintiffs,
                                                            2. 1:18-cv-00567-DAD-BAM (Avalos)
15            v.
                                                            3. 1:18-cv-01176-DAD-BAM (Hagman)
16    GOLDEN STATE FC, LLC, a Delaware
      Limited Liability Company,                            4. 1:17-cv-01300-DAD-BAM (Ward)
17    AMAZON.COM INC., a Delaware
      Corporation, and AMAZON                           ORDER DENYING DEFENDANTS’
18    FULFILLMENT SERVICES, INC., a                     MOTION TO TRANSFER VENUE
      Delaware Corporation,
19                                                      (Doc. No. 72)
                         Defendants.
20
21

22           This matter is before the court on defendants Golden State FC, LLC, Amazon.com, Inc.,

23   and Amazon Fulfillment Services, Inc.’s (collectively, “Amazon”) motion to transfer this

24   consolidated action to the United States District Court for the Central District of California.

25   (Doc. No. 72.) The court deemed the motion suitable for decision without oral argument pursuant

26   to Local Rule 230(g). (Doc. No. 79.) Having considered the parties’ briefs, and for the reasons

27   stated below, the court will deny Amazon’s motion to transfer.

28   /////
                                                        1
 1                                      FACTUAL BACKGROUND

 2           This consolidated action consists of five separately filed class actions which were initially

 3   filed in state courts located within the boundaries of the United States District Court for either the

 4   Eastern or Central Districts of California and thereafter removed to those federal courts. Three of

 5   the five cases (Trevino, Ward, and Palma) were filed within the Eastern District of California,

 6   and the remaining two (Avalos and Hagman1) were originally filed within the Central District of

 7   California. (Doc. No. 72 at 9–10.) Each of these actions was filed as a class action and each

 8   asserted similar wage and hour violations against Amazon. (Id.)

 9           On January 8, 2018, plaintiff Juan Trevino filed a notice of related cases, seeking to relate

10   Trevino, Ward, and Palma. (Doc. No. 10.) On January 24, 2018, the undersigned issued an

11   order relating the Trevino, Ward, and Palma cases. (Doc. No. 11.)

12           On April 23, 2018, the parties in Avalos filed a stipulation seeking to transfer that case to

13   this district and, on August 29, 2018, the parties in Hagman filed a stipulation seeking to transfer

14   that case to this district. (Doc. No. 72 at 10–11.) Both stipulations were adopted by court order

15   and the Avalos and Hagman actions were thereafter assigned to this court. (Id. at 11.)

16           On February 25, 2019, the parties in each of the five aforementioned actions stipulated to

17   consolidating those actions. (Doc. No. 53.) That stipulation was adopted by court order and

18   Trevino was designated as the lead case. (Doc. No. 54.) On March 28, 2019, plaintiffs filed a

19   first amended consolidated class action complaint. (Doc. No. 65.) Therein, they allege the

20   following wage and hour violations: (1) failure to pay wages for all hours worked, including
21   overtime; (2) meal period violations; (3) rest period violations; (4) wage statement violations; (5)

22   failure to pay waiting time wages; and (6) violations of California Business and Professions Code.

23   (See id.)

24   /////

25   1
        On December 6, 2019 former plaintiff Brittany Hagman and defendant Amazon filed a
26   stipulation seeking to dismiss former plaintiff Hagman as a putative class representative. (Doc.
     No. 106.) On December 9, 2019, the undersigned gave effect to that stipulation. (Doc. No. 109.)
27   Although former plaintiff Hagman is no longer a putative class representative as a result, the
     undersigned will nonetheless consider the circumstances surrounding the transfer of the Hagman
28   action to this district court in ruling on the pending motion to transfer.
                                                          2
 1          On April 23, 2019, the parties participated in a joint scheduling conference before

 2   Magistrate Judge Barbara A. McAuliffe. (Doc. No. 68.) During this scheduling conference,

 3   “Magistrate Judge McAuliffe informed the parties that the Chief Judge of the Eastern District

 4   would be retiring2 at the end of 2019, leaving [the undersigned] as the only remaining district

 5   court judge in the Fresno [Courthouse].” (Doc. No. 72 at 11.)

 6          On June 6, 2019, twenty-seven named plaintiffs filed a separate wage and hour class

 7   action in Orange County Superior Court against Amazon.com Services, Inc. and, on July 5, 2019,

 8   that action was removed to the Central District of California (the “Sherman action”). (Doc. No.

 9   72 at 11–12); see also Sherman et al v. Amazon.com Services, Inc., 8:19-cv-01329-JVS-SHK,

10   (C.D. Cal. July 5, 2019).

11          On July 5, 2019, Amazon filed the pending motion to transfer. (Doc. No. 72.) Therein,

12   Amazon seeks to transfer this consolidated action back to the Central District of California. First,

13   Amazon argues that the original purpose of transferring the Avalos and Hagman actions to this

14   district has been frustrated by “[t]he impending retirement of the Chief Judge,” which “was

15   unknown and unforeseen at the time the parties stipulated to transfer[ring] and consolidat[ing] all

16   related cases in the Eastern District.” (Id. at 12.) Second, it contends that transfer is warranted

17   because the Sherman class action asserts claims that overlap with those asserted in this

18   consolidated class action. (Id. at 16.) Finally, Amazon argues that this action meets all the

19   requirements for transfer under 28 U.S.C. § 1404(a) and that the parties will not be prejudiced by

20   the transfer. (Id. at 17–22.) On August 6, 2019, plaintiffs filed their opposition to the pending
21   motion and, on August 13, 2019, Amazon filed its reply thereto. (Doc. No. 77, 81.)

22                                          LEGAL STANDARD

23          Pursuant to 28 U.S.C. § 1404(a), “a district court may transfer any civil action to any other

24   district or division where it might have been brought” for the convenience of parties and

25   witnesses and in the interest of justice. “[T]he purpose of [§ 1404(a)] is to prevent the waste of

26
     2
27     Although counsel may have interpreted Magistrate Judge McAuliffe as indicating that Chief
     Judge O’Neill is retiring at the end of January 2020, in fact, he intends to move to inactive senior
28   status at that time.
                                                       3
 1   time, energy and money and to protect litigants, witnesses and the public against unnecessary

 2   inconvenience and expense.” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (internal

 3   quotation marks and citation omitted). “Section 1404(a) is intended to place discretion in the

 4   district court to adjudicate motions for transfer according to an ‘individualized, case-by-case

 5   consideration of convenience and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29

 6   (1988) (quoting Van Dusen, 376 U.S. at 622).

 7            District courts employ a two-step analysis when determining whether to transfer an action.

 8   Robert Bosch Healthcare Sys., Inc. v. Cardiocom, LLC, No. C-14-1575 EMC, 2014 WL 2702894,

 9   at *3 (N.D. Cal. June 13, 2014). “A court must first consider the threshold question of whether

10   the case could have been brought in the forum to which the moving party seeks to transfer the

11   case.” Park v. Dole Fresh Vegetables, Inc., 964 F. Supp. 2d 1088, 1093 (N.D. Cal. 2013); see

12   also Hatch v. Reliance Ins. Co., 758 F.2d 409, 414 (9th Cir. 1985) (“In determining whether an

13   action ‘might have been brought’ in a district, the court looks to whether the action initially could

14   have been commenced in that district.”) “Once the party seeking transfer has made this showing,

15   district courts have discretion to consider motions to change venue based on an ‘individualized,

16   case-by-case consideration of convenience and fairness.’” Park, 964 F. Supp. 2d at 1093

17   (quoting Stewart Org., 487 U.S. at 29). The burden is on the moving party to show that transfer

18   is appropriate. Commodity Futures Trading Comm’n v. Savage, 611 F.2d 270, 279 (9th Cir.

19   1979.)

20            “A motion to transfer venue under § 1404(a) requires the court to weigh multiple factors
21   in its determination whether transfer is appropriate in a particular case.” Jones v. GNC

22   Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000). These factors include: “(1) the location

23   where the relevant agreements were negotiated and executed, (2) the state that is most familiar

24   with the governing law, (3) the plaintiff’s choice of forum, (4) the respective parties’ contacts

25   with the forum, (5) the contacts relating to the plaintiff’s cause of action in the chosen forum,

26   (6) the differences in the costs of litigation in the two forums, (7) the availability of compulsory
27   process to compel attendance of unwilling non-party witnesses, and (8) the ease of access to

28   sources of proof.” Id. at 489–99. Moreover, while “§ 1404(a) transfers are different than
                                                        4
 1   dismissals on the ground of forum non conveniens,” Piper Aircraft Co. v. Reyno, 454 U.S. 235,

 2   253 (1981), the Ninth Circuit has found that “forum non conveniens considerations are helpful in

 3   deciding a § 1404 transfer motion,” Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d

 4   834, 843 (9th Cir. 1986), superseded by statute on other grounds by 28 U.S. C. § 1391.

 5   Accordingly, a district court can consider private and public factors affecting the convenience of

 6   the forum. Id. The private factors include “the ‘relative ease of access to sources of proof;

 7   availability of compulsory process for attendance of unwilling, and the cost of obtaining

 8   attendance of willing, witnesses; possibility of view of premises, if view would be appropriate to

 9   the action; and all other practical problems that make trial of a case easy, expeditious and

10   inexpensive.’” Id. (quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947)). The public

11   factors include “the administrative difficulties flowing from court congestion; the ‘local interest

12   in having localized controversies decided at home’; the interest in having the trial of a diversity

13   case in a forum that is at home with the law that must govern the action; the avoidance of

14   unnecessary problems in conflict of laws, or in the application of foreign law; and the unfairness

15   of burdening citizens in an unrelated forum with jury duty.” Id. (quoting Piper Aircraft Co., 454

16   U.S. at 241, and Gulf Oil Corp., 330 U.S. at 509).

17           Finally, “[m]otions to retransfer an action back to the transferor court are generally looked

18   upon with disfavor.” Dewan v. M-I, L.L.C., No. 1:14-cv-01151-AWI, 2015 WL 3797462, at *5

19   (E.D. Cal. June 18, 2015) (internal quotation marks and citation omitted). Accordingly, such

20   motions require “the most impelling and unusual circumstances or a manifestly erroneous transfer
21   order to overcome the law of the case doctrine.” Id. (internal quotation marks and citation

22   omitted). However, while “[i]t is not appropriate for a transferee court to make an independent

23   determination as to the propriety of the transfer of the case[, . . . ] [t]his rule . . . does not apply

24   where the circumstances under which the transfer was made have changed.” Id.; see also 15 C.

25   Wright, A. Miller & E. Cooper, Federal Practice and Procedure (4th ed.) § 3846 (2015) (“[T]he

26   doctrine of law of the case and notions of judicial comity ordinarily suggest that the decision of a
27   coordinate court should not be reconsidered. But such restraint is not universally exhibited. A

28   /////
                                                           5
 1   motion to retransfer is perfectly appropriate, however, on a showing of changed circumstances,

 2   particularly when such development would frustrate the purpose of the change of venue.”).

 3           With this guidance in mind, the court will now turn to the pending motion.

 4                                               ANALYSIS

 5           The parties do not dispute that this action may have been brought in the U.S. District

 6   Court for the Central District of California. Rather, the parties focus on the balance of the

 7   relevant factors. As discussed, Amazon primarily argues that the original purpose of transferring

 8   the Avalos and Hagman action to this district has been frustrated by Chief Judge O’Neill’s

 9   impending move to inactive senior status. It also contends that transfer back to the Central

10   District is warranted because the Sherman action overlaps with this action. The court will address

11   Amazon’s arguments with respect to the Sherman action first, and then address whether the

12   original purpose of the Avalos and Hagman transfers has been frustrated by Chief Judge O’Neill’s

13   taking of inactive senior status in early 2020.

14           Amazon offers no analysis for why this consolidated class action overlaps with the

15   Sherman class action beyond simply asserting so in conclusory fashion. It is not, however, the

16   court’s task to compare the allegations in the respective actions to determine whether the actions

17   are overlapping, and transfer is warranted. See Savage, 611 F.2d at 279 (“The burden is on the

18   moving party to show that transfer is appropriate.”). In any event, it would appear that the two

19   actions are not overlapping. While Amazon’s transfer motion was pending, plaintiffs attempted

20   to intervene in the Sherman action for the limited purpose of obtaining a stay of that case pending
21   resolution of this action.3 See 8:19-cv-01329-JVS-SHK, (Doc. No. 11). Judge Selna denied that

22   /////

23
     3
       In their opposition to the pending motion, plaintiffs argue that Amazon’s motion to transfer is
24   “blatant forum shopping” because, while it “ha[s] selectively stayed numerous other overlapping
     actions in various state and federal courts based on the pendency of the proceedings in this action
25   and elsewhere,” Amazon has “inexplicably chosen to permit Sherman to move forward by
26   removing it to the Central District and litigating it there.” (Doc. No. 77 at 13–14.) As explained
     below, Amazon’s motion to transfer will be denied due to its failure to carry its burden as the
27   moving party. The court, however, pauses to note that Amazon’s decision not to seek a stay in
     Sherman does lend credence to plaintiffs’ position that Amazon’s motion to transfer in this case
28   suggests some degree of forum shopping on its part.
                                                          6
 1   motion. See id. at (Doc. No. 30). In doing so, he found that “there is no substantial overlap

 2   between the Trevino and Sherman cases.” (Id. at 12.) Specifically, he noted that:

 3                  One of the only similarities between the Trevino Matter and Sherman
                    is the third cause of action in Sherman (failure to provide rest breaks
 4                  in violation of the Wage Order) and the third cause of action in
                    Trevino (failure to provide rest periods). The Trevino Plaintiffs’
 5                  third claim for relief arises from allegations that (1) as a result of the
                    size of Amazon’s fulfilment centers, the Trevino Plaintiffs and class
 6                  members had a rest break of less than ten minutes; and (2) Amazon
                    enforced a uniform policy that prevented employees from leaving the
 7                  fulfillment center on rest periods. The Sherman Plaintiffs’ third
                    cause of action arises from allegations that Amazon did not provide
 8                  rest periods every four hours or major fraction thereof. The Sherman
                    Plaintiffs’ fourth cause of action for failure to provide suitable resting
 9                  facilities bears some similarities to Trevino because it arises from
                    failure to provide adequate resting facilities due to the infrequency
10                  of bathrooms and size of the fulfillment centers. However, this cause
                    of action was dismissed [in Sherman] . . . .
11
                    [A]lthough the sixth cause of action in the Sherman Complaint
12                  (failure to pay wages for each hour worked) and the first cause of
                    action in [Trevino] (failure to pay wages for all hours worked,
13                  including overtime) are both failure to pay wage violations, they arise
                    from different facts. The Sherman claim derives from unpaid wages
14                  related to Amazon’s failure to pay reporting-time wages. On the
                    other hand, the Trevino Plaintiffs’ claims arise from allegations that
15                  Amazon rounded employee clock-in and clock-out times, failure to
                    pay night shift premiums, requiring employees to work
16                  unenforceable or invalid alternative work week agreement, failure to
                    pay overtime due to Amazon’s workweek and shift scheduling policy
17                  and practice, and failure to pay wages for time spent going through
                    Amazon’s security procedures. Given that these claims arise from
18                  completely different factual allegations, the Court does not find them
                    to substantially overlap.
19
                    Finally, while the Sherman Complaint also refers to unpaid wages
20                  resulting from “clock-in” time, its allegations are very different from
                    the Trevino Plaintiffs’ allegations resulting from an alleged scheme
21                  by Amazon to improperly round clock-in and clock-out periods to
                    the detriment of employees. Sherman’s allegations pertain to unpaid
22                  wages for the time when the Sherman Plaintiffs and class members
                    clock in “ten to twenty-five minutes prior to their scheduled work
23                  shifts in order to check their daily assignments on the bulletin board”
                    and retrieve required work equipment. Thus, these allegations are
24                  wholly unrelated.
25   (Id. at 12–13) (internal citations omitted). Accordingly, Amazon’s “inten[tion] to seek

26   consolidation of Sherman with Trevino in the Central District, pending the outcome of this
27   motion, in light of the overlapping claims and class period” (Doc. No. 72 at 12) does not weigh in

28   /////
                                                         7
 1   favor of transfer, as Judge Selna has already ruled that there is no substantial overlap between the

 2   two actions, thus clearly indicating that he is unlikely to consolidate this action with Sherman.

 3          Next, the court addresses Amazon’s contention that the purpose of transferring Avalos and

 4   Hagman to the Eastern District has been frustrated by Chief Judge O’Neill’s impending move to

 5   inactive senior status. Amazon argues that “[t]his [] will leave only one presiding judge—[the

 6   undersigned]—in the Fresno division of the already-congested Eastern District, and thwart the

 7   original purpose of the transfer and consolidation: preserving time and resources, and ensuring

 8   faster and more efficient outcomes in this case.” (Doc. No. 72 at 12.) The court is not persuaded.

 9          First, it appears that Amazon was (or at least should have been) aware that the Eastern

10   District was “already-congested” prior to stipulating to transferring the Avalos and Hagman

11   actions to this district. Indeed, on June 19, 2018—before Amazon stipulated to transferring

12   Hagman to this district—the district judges of this district wrote a publicly available and widely

13   distributed letter to Congress regarding the caseload crisis in the Eastern District of California.4

14   But if the purpose of the transfers was to “ensur[e] faster and more efficient outcomes in th[e]

15   case[s],” why then did Amazon’s attorneys stipulate to transferring actions to an “already-

16   congested” district court?

17          Second, further undercutting Amazon’s position are the stipulations themselves. Even a

18   perfunctory review of those stipulations reveals that ensuring a more expeditious resolution of

19
     4
       See Lawrence J. O’Neill, et al, An Important Letter to Congress from the Judges of the Eastern
20   District of California Regarding Our Caseload Crisis, (June 19, 2018)
     http://www.caed.uscourts.gov/caednew/index.cfm/news/important-letter-re-caseload-crisis/. In
21   speaking of district courts in crisis due to unfilled vacancies, it should be noted that the premise
22   underlying defendant’s motion for transfer would appear to be flawed. This is so because the
     Central District of California is in much the same position as the Eastern District when it comes
23   to a lack of judicial resources due to inaction by the other branches of government. Indeed, just a
     few months after the release of Judge O’Neill’s letter warning of the emergency about to befall
24   the Eastern District, Central District of California Chief Judge Virginia Phillips penned a similar
     letter urging that the Central District’s nine vacancies (out of 27 allotted positions) be filled
25   immediately and warning of the “grave danger” those vacancies “pose to our Court’s ability to
26   serve justice in a timely and judicious manner.” Crisis of Unprecedented Magnitude: Chief Judge
     Urges Senate to Fill Vacancies in Central District of Calif. (November 1, 2019)
27   https://www.law.com/therecorder/2019/11/01/crisis-of-unprecedented-magnitude-chief-judge-
     urges-senate-to-fill-central-district-vacancies/. None of the nominees for the Central District
28   vacancies have been confirmed since Chief Judge Phillips’ letter.
                                                          8
 1   this action was not a purpose of changing venue.5 Instead, the Avalos and Hagman parties agreed

 2   that “the Eastern District would be the more convenient and thus proper venue for this action”

 3   because the five actions that make up this consolidated action “significantly overlap,” Amazon

 4   “ha[s] substantial operations in the Eastern District,” and “[l]itigating th[e] [Avalos and Hagman]

 5   action[s] in a difference district court than Trevino, Palma, [and] Ward . . . w[ould] result in

 6   duplicative efforts and a waste of judicial and party resources.” Avalos, 1:18-cv-00567-DAD-

 7   BAM, (Doc. No. 23 at 4); Hagman, 1:18-cv-01176-DAD-BAM, (Doc. No. 26 at 4). Notably

 8   absent from these stipulations is any indication that the parties in Avalos or Hagman stipulated to

 9   transferring those actions to the Eastern District for a more prompt disposition than might have

10   been obtained in the Central District. Contrary to Amazon’s assertion then, Chief Judge

11   O’Neill’s impending move to senior status does not in any way frustrate the purpose of why the

12   Avalos and Hagman actions were transferred to this district, given that the actions that make up

13   this consolidated action continue to overlap, Amazon continues to have substantial operations in

14   this district, and transferring Avalos and Hagman to this district did indeed prevent a duplication

15   of efforts and judicial and party resources.

16          Third, while Amazon states that “courts regularly consider docket congestion when

17   deciding a motion to transfer venue” (Doc. No. 72 at 15), it offers no authority for the proposition

18   that court congestion alone provides an adequate reason to transfer an action to another district.

19   Indeed, the parentheticals Amazon provides for the cases it relies upon in support of its position

20   confirm that court congestion is but one factor a court may consider when deciding to transfer.
21   (See, e.g., Doc No. 72 at 15) (citing to Parker v. FedEx Nat., Inc., No. 1:10-cv-1357-LJO-MJS,

22   2010 WL 5113809, at *1 (E.D. Cal. Dec. 9, 2010), report and recommendation adopted sub nom.

23   Parker v. FedEx Nat'l LTL, Inc., No. 1:10-cv-1357-LJO-MJS (PC), 2011 WL 13323369 (E.D.

24   Cal. Jan. 18, 2011) (noting that that court transferred the case in part because of this district’s

25   heavy caseload). Here, however, because the court has concluded that the Sherman action does

26   not overlap with this action, Amazon’s motion to transfer now rests solely on the fact that this
27
     5
       The court is skeptical that a desire to obtain a more prompt disposition may serve as the basis
28   for a motion or stipulation to transfer.
                                                         9
 1   district is overburdened. This district’s backlog is by itself an insufficient basis upon which to

 2   grant a motion to transfer.

 3          Finally, the court briefly addresses the § 1404(a) factors. Amazon argues that the Central

 4   District is more convenient for the parties and witnesses for various reasons, but its arguments in

 5   this regard rely on a finding that the Sherman action overlaps with this action. (See Doc. No. 72

 6   at 18.) Because there is no overlap, Amazon’s arguments with respect to the § 1404(a) factors are

 7   unpersuasive.

 8                                             CONCLUSION

 9          For the reasons set forth above, the motion to transfer (Doc. No. 72) is denied.

10   IT IS SO ORDERED.
11
        Dated:       December 11, 2019
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       10
